Warner, Chief Justice.
This was a claim case, and on the trial thereof the jury found the property subject to the execution levied thereon. A motion was made for a new trial on the several grounds set ■ forth in the record, which was granted by the court on the ground of error in admitting the evidence of Wright, and because the verdict was strongly and .decidedly against the weight of the evidence. In looking through the evidence in the record, and considering the alleged error in admitting Wright’s testimony, we find no error in granting the new trial in this case.
Let the judgment of the court below be affirmed.